                                                                               JS-6




                           UNITED STATES DISTRICT COURT

                           CENTRAL DISTRICT OF CALIFORNIA



JEAN CANDELARIA,                           Case No. 2:18-03317 VBF (ADS)

             Petitioner,

             v.                            JUDGMENT

ROSEMARY NODH, Warden,

             Respondent.



      Final judgment is hereby entered in favor of respondent and against petitioner.

      IT IS SO ADJUDGED.


                                                 /s/ Valerie Baker Fairbank
Dated: June 17, 2021                          ___________________________

                                                 The Hon. Valerie Baker Fairbank
                                                Senior United States District Judge
